internal_revenue_service department of the treasury metrotech center fulton street brooklyn ny number release date uil date legend ein number person to contact -------------------- name org identification_number ------------ ein number date1 effective date contact telephone number ------------------- ------------------------------------------------------------------------------------------------------------ in reply refer to te_ge review staff dear ---------------- this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons the org fails to meet the requirement for exemption under sec_501 sec_501 as changed by the tax reform act of provides for the exemption of clubs organized and operated for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder your organization has exceeded the safe_harbor limitations on non-member income as outlined in public law as a result it has been determined that you are not operating as a social_club within the meaning of sec_501 based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective date1 you are required to file federal_income_tax returns on form_1120 you have executed the form_6018 agreeing to this revocation you are required to file form_1120 u s_corporation income_tax return form_1120 must be filed by the 15th day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter director eo examinations sincerely yours r c johnson
